                        IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                              NORTHERN DIVISION

UNITED STATES OF AMERICA


V.                                      CRIMINAL ACTION NO. 3:18-CR-104-HTW-LRA


OMAR BANKHEAD
                                            ORDER

       BEFORE THIS COURT is Defendant Omar Bankhead’s Motion to Amend Judgement

[Docket no. 28]. Defendant is charged with violating 18 U.S.C. § 2119, Carjacking and 18

U.S.C. § 924(c)(1)(A)(ii), Use of a Firearm in Relation to a Crime of Violence.

       Defendant plead guilty to Count 1 of his indictment on October 18, 2018. Defendant’s

sentencing hearing was held on January 14, 2019. This Court sentenced Defendant to serve a

term of 69 months in the custody of the Federal Bureau of Prisons. Defendant requests his

judgment be amended to allow Defendant to serve his sentence at the Federal Correctional

Complex in Forrest City, Arkansas in order to be close to friends in Nashville, Tennessee. This

Court hereby grants Defendant’s request and recommends that Defendant be allowed to serve his

sentence at the Federal Correctional Complex in Forrest City, Arkansas.

       IT IS THEREFORE ORDERED that Defendant Omar Bankhead’s Motion to

Amend Judgment [Docket no. 28] is GRANTED. The Amended Judgment is to reflect this

Court’s recommendation that Defendant Omar Bankhead serve the remainder of his

sentence at the Federal Correctional Complex in Forrest City, Arkansas.

       SO ORDERED this the 6th day of April, 2019.



                                            /s/HENRY T. WINGATE
                                            UNITED STATES DISTRICT COURT JUDGE
